Name: Council Decision 2014/912/CFSP of 15 December 2014 in support of physical security and stockpile management (PSSM) activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in the Sahel region
 Type: Decision
 Subject Matter: Africa;  trade policy;  international security;  defence
 Date Published: 2014-12-17

 17.12.2014 EN Official Journal of the European Union L 360/30 COUNCIL DECISION 2014/912/CFSP of 15 December 2014 in support of physical security and stockpile management (PSSM) activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in the Sahel region THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 and 16 December 2005, the European Council adopted the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition. In that Strategy, the European Council acknowledges that the abundance of stocks of SALW and ammunition makes such arms easily obtainable by civilians, criminals, terrorists and combatants alike and stresses the need to pursue preventive action to tackle the illegal supply of conventional weapons and their demand. It also singles out Africa as the continent most affected by the impact of internal conflicts aggravated by the destabilising influx of SALW. (2) On 21 March 2011, the Council endorsed the European Union Strategy for Security and Development in the Sahel, which provides an integrated framework for Union engagement in the Sahel region. One of the four strands of actions of the Strategy aims at strengthening the capacities of the security, law enforcement and the rule of law sectors in this region to fight threats and handle terrorism and organised crime in a more efficient and specialised manner and link them to measures of good governance. (3) On 14 June 2006 in Abuja, Nigeria, the Member States of the Economic Community of West African States (ECOWAS) adopted the ECOWAS Convention on Small Arms and Light Weapons, Their Ammunition and Other Related Materials, which entered into force on 29 September 2009. On 30 April 2010 in Kinshasa, Democratic Republic of the Congo, the Member States of the Economic Community of Central African States (ECCAS) and the Republic of Rwanda adopted a Central African Convention for the Control of Small Arms and Light Weapons, their Ammunition, Parts and Components that can be used for their Manufacture, Repair or Assembly. In both Conventions, signatory States have undertaken, inter alia, to take the necessary measures to ensure the safe and effective management, storage and security of their national stocks of SALW, in accordance with the appropriate standards and procedures. (4) Burkina Faso, Mali and Nigeria have ratified the Arms Trade Treaty, as have 23 Member States, while Chad, Mauritania, and Niger have signed it. Article 16(1) of the Arms Trade Treaty provides that, in implementing the Treaty, each State Party may seek assistance including legal or legislative assistance, institutional capacity-building, and technical, material or financial assistance. Such assistance may include stockpile management, disarmament, demobilisation and reintegration programmes, model legislation, and effective practices for implementation. Each State Party in a position to do so shall provide such assistance, upon request. (5) Burkina Faso, Mali, Mauritania and Nigeria are States Parties to the Protocol against the Illicit Manufacturing of and Trafficking in Firearms, Their Parts and Components and Ammunition, supplementing the United Nations Convention against Transnational Organized Crime (the Firearms Protocol). (6) All UN Member States are committed to the effective implementation of the UN Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects (UN Programme of Action), as well as of the International Instrument to Enable States to Identify and Trace, in a Timely and Reliable Manner, Illicit Small Arms and Light Weapons. (7) At the Fifth Biennial Meeting of States to Consider the Implementation of the UN Programme of Action (New York, 16-20 June 2014), all UN Member States reiterated that proper management of SALW stockpiles, in particular in conflict and post-conflict situations, is essential to prevent accidents and reduce the risk of diversion to the illicit trade, illegal armed groups, terrorists, and other unauthorised recipients. UN Member States called for strengthened international and regional cooperation and assistance on stockpile management and physical security issues, and undertook to take advantage, where feasible, of technological advances to strengthen stockpile management, including physical security measures. (8) The popular uprising in Libya in February 2011 and the ensuing armed conflict, and the political and security crises in Mali in 2012 have illustrated how non-State actors, including terrorists, can take advantage of improperly secured and managed government-owned stockpiles to divert SALW and ammunition, to the detriment of peace and security. In a context of increased activity by non-State actors in the Sahel region, including in northern Nigeria, the improvement of weapons and ammunition security in Sahel States has become a priority. (9) The United Nations Regional Centre for Peace and Disarmament in Africa (UNREC), which is part of the United Nations Office for Disarmament Affairs (UNODA), has a long experience of lending support to Sahel States and civil society in their implementation of international and regional instruments on SALW control, in line with its mandate received from the UN General Assembly (Resolution 40/151 G, 16 December 1985). (10) Since 2013, the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA), through the United Nations Mine Action Service (UNMAS), has been assisting the Malian authorities in mine action and weapons and ammunition management, in line with UN Security Council Resolutions 2100(2013) and 2164(2014). (11) The non-governmental organisation Mine Advisory Group (MAG) has recently started a regional project addressing urgent conventional weapons and ammunition security and management issues in target countries within the Sahel-Maghreb region. (12) Under Council Decision 2011/428/CFSP (1), the Union has financed, inter alia, the provision of marking equipment to law enforcement agencies in several West African States, as well as training on the International Tracing Instrument and on the International Ammunition Technical Guidelines. (13) Under Council Decision 2013/320/CFSP (2), the Union is supporting measures aimed at ensuring the sound physical security and stockpile management (PSSM) of the Libyan weapons arsenals, in order to reduce the risks posed by the illicit spread of SALW and ammunition for the security of Libya and of its neighbouring countries, including in the Sahel. (14) Under Council Decision 2013/698/CFSP (3), the Union is supporting the establishment of a global reporting mechanism on illicit SALW and other conventional weapons and ammunition (iTrace), based in particular on in-field research into SALW and ammunition circulating in conflict-affected areas, including in Africa. (15) Under its Common Security and Defence Policy, the Union has launched three actions in the Sahel region, namely, first, EUCAP Sahel Niger, which started on 8 August 2012, to support the fight against organised crime and terrorism in Niger; second, the European Union Training Mission in Mali, which started on 18 February 2013, to contribute to the restructuring and the reorganisation of the Malian Armed Forces though training and advice; and, third, EUCAP Sahel Mali, which was launched on 15 April 2014, to provide strategic advice and training for the internal security forces in Mali. (16) Under the Instrument contributing to Stability and Peace, since 2011 the Union has been supporting the UN Office on Drugs and Crime in its efforts to promote the ratification and implementation of the Firearms Protocol, in particular, in West Africa. Under that Instrument, since 2010 the Union has been providing financial support to the Regional Centre on Small Arms (RECSA) in the Great Lakes Region, the Horn of Africa and Bordering States based in Nairobi, HAS ADOPTED THIS DECISION: Article 1 1. The Union shall contribute to the security and stability in the Sahel region by assisting States of this region to prevent the diversion of, and the illicit trafficking in, government-owned SALW and ammunition by improving their physical security and stockpile management (PSSM). 2. The activities to be supported by the Union shall have the following specific objectives: (a) to generate the necessary political buy-in for the enhancement of PSSM procedures and promote regional cooperation and knowledge sharing; (b) to support target countries in the development of up-to-date legislation, administrative procedures and practical standard operating procedures (SOPs) as the foundation of enhanced PSSM, in line with international best practice standards; (c) to directly support the implementation of stockpile management and security activities, including through rehabilitation of storage facilities, destruction of surplus, obsolete or illicit SALW and the piloting of new technologies. A detailed description of these activities is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (High Representative) shall be responsible for the implementation of this Decision. 2. The technical implementation of the activities referred to in Article 1(2) shall be carried out by UNODA through UNREC. UNODA shall perform these tasks under the responsibility of the High Representative. For this purpose, the High Representative shall enter into the necessary arrangements with UNODA. Article 3 1. The financial reference amount for the implementation of the activities referred to in Article 1(2) shall be EUR 3 561 257,06. The total estimated budget of the overall project shall be EUR 4 129 393,06, which shall be provided through co-financing. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with Union procedures and rules applicable to the general Union budget. 3. The Commission shall supervise the proper implementation of the Union contribution referred to in paragraph 1. For this purpose, it shall conclude a financing agreement with UNODA. The agreement shall stipulate that UNODA is to ensure that the visibility of the Union contribution is appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after 15 December 2014. It shall inform the Council and the High Representative of any difficulties in the process and of the date of conclusion of the financing agreement, within two weeks of signature. Article 4 1. The High Representative shall report to the Council on the implementation of this Decision on the basis of regular reports to be prepared by UNODA. These reports shall form the basis for the evaluation by the Council. 2. The Commission shall provide information on the financial aspects of the implementation of the activities referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the day of its adoption. 2. This Decision shall expire 42 months after the conclusion of the relevant financing agreement referred to in Article 3(3), or six months after the date of its adoption if no financing agreement has been concluded within this period. Done at Brussels, 15 December 2014. For the Council The President F. MOGHERINI (1) Council Decision 2011/428/CFSP of 18 July 2011 in support of United Nations Office for Disarmament Affairs activities to implement the United Nations Programme of Actions to Prevent, Combat and Eradicate the Illicit Trade in Small Arms and Light Weapons in All Its Aspects (OJ L 188, 19.7.2011, p. 37). (2) Council Decision 2013/320/CFSP of 24 June 2013 in support of physical security and stockpile management activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in Libya and its region (OJ L 173, 26.6.2013, p. 54). (3) Council Decision 2013/698/CFSP of 25 November 2013 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade (OJ L 320, 30.11.2013, p. 34). ANNEX Physical security and stockpile management (PSSM) activities to reduce the risk of illicit trade in small arms and light weapons (SALW) and their ammunition in the Sahel region 1. Background and rationale for CFSP support 1.1. Background The lack of effective PSSM, in accordance with international standards, in existing conventional arms and ammunition depots in the Sahel has been recognised as posing a serious challenge to peace and security in the region and beyond. In the recent past, government-owned stockpiles in Libya and Mali have been looted by armed non-State actors, including terrorist groups. There is a concrete risk that a similar situation may occur in parts of Burkina Faso, Chad, Mauritania, Niger and Nigeria, as armed groups and terrorist groups operate across borders and are involved in the illicit trade in SALW. Inadequate PSSM of weapons and ammunition increases the risk of diversion  including through theft and attack  to the illicit market as well as unplanned explosions at munitions sites. This could lead to a destabilising accumulation of and trafficking in SALW, affecting national, regional and international peace and security. This threat is also recognised in the United Nations Integrated Strategy for the Sahel, which deems it necessary to minimise the risk of the diversion of SALW to non-State actors, by increasing the security of existing stockpiles and, if necessary, relocating them, as well as destroying surplus or illicit SALW and ammunition. This can be done by effectively implementing the UN Programme of Action on the Illicit Trade in SALW and the International Tracing Instrument using the International Small Arms Control Standards (ISACS) as well as the International Ammunition Technical Guidelines (IATG), developed in the framework of the United Nations. 1.2. Rationale Within its mandate under UN General Assembly Resolution 40/151 G, the United Nations Regional Centre for Peace and Disarmament in Africa (UNREC), as the African regional presence of the United Nations Office for Disarmament Affairs (UNODA), is in a unique position to assist and strengthen the capacity and capability of Sahel States in effectively utilising these standards and best practices, and thereby controlling their SALW and ammunition stockpiles to prevent the destabilising effect of SALW accumulation and their illicit trade in the subregion and further beyond. UNREC proposes to implement the project in cooperation with the United Nations Mine Action Service (UNMAS) and the non-governmental organisation Mines Advisory Group (MAG) and in coordination with relevant regional and subregional organisations, such as ECOWAS and ECCAS, as well as non-governmental organisations. UNMAS is conducting activities in support of United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA), as one of its integrated components within the framework of UN Security Council Resolution 2100(2013) and with the UN Country Team in Mali. MAG is currently undertaking a regional project addressing conventional weapons and ammunition security and management in target countries within the Sahel-Maghreb region. Findings from these activities will be used to inform planning and implementation of the project. Synergies will offer the possibility of greater overall impact. The project will further benefit from UNODA in-house expertise at UN headquarters and in the region, as well as from further expertise available in the UN System. These activities will build upon, complement, and capitalise on synergies with projects which UNREC and other bilateral partners, UN agencies, subregional organisations and non-governmental organisations are already implementing in the region, including: a project to support the re-operationalisation of the Mali National Commission on SALW and to develop a National Action Plan on SALW; Decision 2011/428/CFSP pursuant to which, inter alia, marking machines are provided to Burkina Faso and Niger; the ongoing project The Fight Against the Illicit Accumulation and Trafficking of Firearms in Africa, which is funded by the European Commission under the Instrument contributing to Stability and Peace, and during the project's first phase (2010-2013), inter alia, marking activities were undertaken, and electronic marking machines were provided coupled with the installation of customised software for recordkeeping in Eastern African countries, while the ongoing phase (2013-2016) provides for similar activities in other countries (indicatively: Burundi, Cameroon, Chad, CÃ ´te d'Ivoire, Equatorial Guinea, Gabon, Ghana, Liberia, Mali, Rwanda, Somalia, South Sudan, Togo, Uganda); a trans-regional project implemented by the UN Office on Drugs and Crime in inter alia West Africa (i.e. Benin, Burkina Faso, Gambia, Ghana, Mali, Mauritania, Senegal, Togo), also financed by the Union's Instrument contributing to Stability and Peace, which aims to promote the ratification and implementation of the UN Convention against Transnational Organized Crime and the Firearm Protocol thereto, primarily through support for legislative review and reform; arms management related training activities undertaken by the EU Common Security and Defence Policy mission EUCAP Sahel Niger; as well as a NATO project in Mauritania implemented by the NATO Support Agency (NSPA). Moreover, the PSSM activities under this project should take into account and support, where pertinent, broader security programmes implemented in the beneficiary countries, such as Disarmament, Demobilisation and Reintegration (DDR) as well as Security Sector Reform (SSR) processes. The review of legislation and administrative frameworks of PSSM and the further recommendations for them to meet international standards on arms control, as well as the development of national standard operating procedures on PSSM, will contribute to SSR efforts in each country and in the subregion. Activities under the project can also support, where appropriate, DDR efforts  specifically those linked to practical disarmament  as the development of national SOPs on arms control can be integrated into DDR processes, for example by setting norms for the marking and registration or destruction of recovered weapons. Existing practices, promoted also through other relevant EU-funded projects, should be used to ensure harmonised processes. With the implementation of international best practice standards in arms control, this project will assist States in developing independent civilian oversight of national PSSM activities. The need for civilian oversight will be streamlined in the different activities of the project, particularly in consultations and workshops. 2. Overall objectives The Action described in this point will contribute to the security and stability in the Sahel and to assist the six States of the Sahel region (Burkina Faso, Chad, Mali, Mauritania, Niger and Nigeria) to prevent the diversion of, and the illicit trafficking in, government-owned SALW and ammunition by improving their PSSM. Specifically, the Action will aim to: (a) generate the necessary political buy-in for the enhancement of PSSM procedures and promote regional cooperation and knowledge sharing; (b) support target countries in the development of up-to-date legislation, administrative procedures and practical SOPs as the foundation of enhanced PSSM in line with international best practice standards; (c) directly support the implementation of stockpile management activities, including through rehabilitation of storage facilities, destruction of surplus, obsolete or illicit SALW and the piloting of new technologies. 3. Outcomes The Action will have the following results: (a) adequate legislative and administrative norms on PSSM; (b) improved PSSM of SALW through the enhancement of storage sites; (c) reduced risk of diversion and accidental explosions of surplus, obsolete and illicit SALW and ammunition through destruction; (d) improved marking, tracing and record-keeping of SALW; (e) strengthened regional cooperation and information sharing; (f) identification of the possible use of new technologies in PSSM; (g) enhancing national capacity and ownership of PSSM in the beneficiary countries; (h) furthering the understanding of the contribution of PSSM to regional security; (i) contribution to reducing the risk of regional destabilisation, which may be caused by excessive accumulation of SALW and their ammunition or the diversion of SALW to non-State actors, including terrorist groups. 4. Description of the Action 4.1. Wilton Park conference on PSSM in the Sahel Objectives Provide an opportunity for experience-sharing and generate the necessary political buy-in for the activities to be conducted under the project. Description Organisation of a conference by Wilton Park and UNREC in order to discuss the impact of unsecured Libyan stockpiles on weapons-security in the Sahel, to develop strategies to prevent the diversion of, and the illicit trafficking in, government-owned SALW and ammunition by improving their PSSM. The conference will also offer the opportunity to take stock of the progress achieved in the field of PSSM in the Sahel region, in particular, in the context of international assistance, to discuss the actual needs of the countries, map the relevant ongoing actions, and identify the gaps that should be addressed. Moreover, it will be used to explore synergies with other EU-supported SALW control tools, including the iTrace global monitoring mechanism (financed under Decision 2013/698/CFSP), in consultation with the recipient countries. Attendance will be by invitation only, and senior participation will be sought from the six States of the Sahel region (Burkina Faso, Chad, Mali, Mauritania, Niger and Nigeria), as well as Libya, other relevant neighbouring countries, ECOWAS, ECCAS and the African Union (AU). Outcome/implementation indicators Conference in Wilton Park to take place as scheduled with the participation of relevant stakeholders, including representatives from the six target countries (up to 40 participants). 4.2. Review of legislation and administrative procedures and consultations on PSSM 4.2.1. National consultations on PSSM procedures and for the identification of pilot sites Objectives (a) Gain a clear understanding of the legislative and administrative framework on PSSM per country and in the region. (b) In those countries without an updated regulatory framework, make recommendations on legislation and procedures to meet international requirements as outlined in legally binding international instruments (e.g. the UN Firearms Protocol, the ECOWAS Convention on SALW (1) and the Kinshasa Convention on SALW (2)), the UN Programme of Action on the Illicit Trade in SALW, the International Tracing Instrument, IATG and ISACS, and other relevant standards and instruments. (c) Identify priority storage facilities that would serve as pilot sites, in accordance with their national priorities, and, where appropriate, taking into account available information about patterns of diversion and trafficking. Description Working with the national authorities in the six States of the Sahel region, namely, Burkina Faso, Chad, Mali, Mauritania, Niger and Nigeria, UNREC will conduct an assessment of all existing PSSM-related legislation, as well as administrative and standard operating procedures, making full use of already available assessments and liaising with ongoing regional and bilateral projects supporting legislative reforms in SALW, to avoid duplication and overlap. UNREC legal experts will provide support to the relevant line ministries, legislators and senior law enforcement and defence officials in the review of national legislation and administrative procedures, to ensure that international legal obligations and international technical standards, especially the ISACS and IATG, are incorporated into the national regulatory framework. Support in this area should be provided upon request of the countries and focus primarily on the approximation to international standards on PSSM, taking into account other ongoing initiatives providing assistance or advice on wider arms control or security sector issues. UNREC will organise national workshops with senior representatives of national defence, law enforcement and other civilian authorities concerned with SALW security. Participants will jointly discuss the findings and recommendations of the assessment and agree on the different measures to take, and identify recommendations that can be fulfilled through legislative changes or administrative decrees. During the national consultations, priority storage facilities to serve as pilot sites will be identified. These could include one in each of the capitals, one in a major provincial hub, one in a rural area and/or one in a border area (land border, port or airport), as well as major transportation routes for government-owned SALW and ammunition. When possible and appropriate, the choice of priority storage facilities should take into account available information about patterns of diversion and trafficking, so as to prioritise stockpiles which have been identified as contributing to the region's instability. UNREC will produce one final assessment report per country setting out the recommendations on legislation and procedures required to meet international requirements. These reports will include the feedback from national authorities and other stakeholders from the six target countries. Outcome/implementation indicators (a) Per-country reports (six in total) on the existing legislative and administrative framework on PSSM, including recommendations to close gaps with international disarmament instruments. (b) Six national workshops, one in each targeted country, take place. (c) Up to 18 storage facilities (three per country) to serve as pilot sites are identified. 4.2.2. Regional consultations on PSSM procedures Objectives (a) Facilitate exchange of information and experience at the regional level on PSSM procedures, based on the national assessments conducted under point 4.2.1. (b) Promote among national and regional stakeholders the use of ISACS and IATG. Description Regional consultations with the participation of senior representatives from the six governments will be carried out, with a view to exchanging information on the national findings and sharing experience and best practices, on the basis of the assessment at the national level (point 4.2.1). Representatives from the relevant regional and subregional organisations (AU, ECOWAS, ECCAS, RECSA), UN Agencies participating in the Coordinating Action on Small Arms (CASA) mechanism, relevant experts from the Union and from its Member States (including from Common Security and Defence Policy missions) as well as senior experts from outside the region will also be invited to share their experience. UNREC will produce a report covering the findings of the regional consultative workshop. Outcome/implementation indicators (a) One regional consultation on PSSM procedures takes place. (b) Report on regional consultative workshop. 4.3. Physical security and stockpile management (PSSM) 4.3.1. Assessment of PSSM at national conventional arms depots and SALW and ammunition transportation Objectives (a) Conduct detailed and practical assessments of the selected sample facilities to identify current practices, physical security and surplus, obsolete or illicit weapons and ammunition. (b) Transfer practical knowledge skills on PSSM procedures according to international best practice standards. Description Based on the findings of the national consultative workshops, and under the coordination of UNREC, UNMAS experts and MAG experts will conduct detailed and practical assessments of the selected sample facilities to identify current practices and issues, using ISACS and IATG as the basis. In these pilot sites, experts will also verify current national practices in light of the existing national legislation and procedures and suggest their review as necessary. UNMAS and MAG experts will work in countries where they have ongoing operations. UNMAS will work in Mali under the framework of its current operation and mandate in the country; and MAG will work in Burkina Faso, Chad, Mauritania, Niger and Nigeria. Operations will take place in cooperation with the National Commissions on SALW. The activity will include an assessment of the suitability of infrastructure and physical security, conditions of SALW and ammunition stockpiles, current practices on their transportation, and, with the support of and in agreement with national authorities, the identification of surplus, obsolete or illicit conventional weapons and ammunition contained in the depots. Furthermore, an assessment of the qualification and capacity of personnel at the depots will be conducted to identify possible training needs. In conducting these assessments, use will be made of the ISACS Assessment Tool and the MAG Armoury Risk Assessment tool. At the request of the beneficiary State concerned, ad hoc trainings on PSSM can be conducted at the selected sample facilities to respond to urgent needs. The security situation is diverse within the targeted countries. The level of ongoing activities on PSSM varies in each country depending on the national resources they have available, and the support they receive from international donors and partners. In order to benefit from ongoing efforts and identify best practices, the PSSM component of the project will begin in two countries and then will be further extended, in phases, to the remaining ones. Outcome/implementation indicators (a) Up to 18 storages sites in the six target countries (three per country) are visited and assessed. (b) Up to 18 training sessions (three per country) on PSSM best standards are organised at sample facilities for countries that request capacity building on the subject of PSSM. 4.3.2. Rehabilitation of the sample facilities and marking of SALW Objectives (a) Rehabilitate pilot storage facilities to bring them to ISACS and IATG standards and guidelines, and decrease the risk of diversion of arms and ammunition. (b) Provide, where required, immediate low-cost high-impact intervention to secure pilot storage facilities (e.g. fitting doors, locks, etc.) (c) Promote marking and registration of weapons on the basis of best practices and also building upon capacities built through past and ongoing assistance programmes to avoid duplication. (d) Assist in the development or improvement of national central arms databases using existing software developed by UNREC and in accordance with international best practice standards, as set out in relevant international disarmament instruments, and in consultation with relevant actors assisting the countries in the region to this end, for example the UN Office on Drugs and Crime (UNODC) and RECSA. Description In coordination with UNREC, UNMAS experts and MAG experts will carry out immediate interventions where required. After this initial Action, the assessed depots (armouries and ammunition depots) will be rehabilitated in accordance with ISACS and IATG, in order to secure government-owned stockpiles from diversion, theft and attacks. The plans and documents prepared for the rehabilitation will be developed as model documentation for the rehabilitation and construction of other armouries and ammunition depots. The extent of the intervention and considerations for rehabilitation or construction in each pilot site will be based on the results of the assessment. UNREC will work with national authorities so that SALW that are stocked in the depots are marked and registered in accordance with ISACS, using existing capacities in the subregion. UNREC will also develop an accurate and comprehensive system for the management of weapons and ammunition storage depots, which responds to the needs of the countries concerned, takes into account existing systems and avoids duplication of ongoing efforts. This activity will allow for a reliable assessment of conventional weapons and ammunition types, their registration and transparency, taking into account the existing information technology infrastructure, ensuring compatibility with INTERPOL's iARMS and allowing for interoperability between the countries. This will facilitate cross-border cooperation in arms tracing and preventing the illicit trade of SALW. The SALW marking, registration and stockpile management will build on recent and current SALW marking activities in the subregion funded under Decision 2011/428/CFSP and through the EU's Instrument contributing to Stability and Peace. It will benefit from UNREC experience in conducting similar activities in post-conflict countries in the subregion. Outcome/implementation indicators (a) Up to 18 pilot sites are compliant with international best practice standards on PSSM. (b) Unmarked weapons in the pilot storage sites are marked and registered. (c) A database is developed (or improved) for each country in order to register marked and other weapons. 4.3.3. Destruction of surplus ammunition and SALW Objectives Contribute to the destruction of surplus, obsolete or illicit weapons in the country. Description Under UNREC coordination, SALW and ammunition that have been identified as surplus, obsolete or illicit at the assessed depots will be destroyed by the competent national authorities with the technical assistance of UNMAS and MAG (in the countries where they operate) in accordance with ISACS 05.50 and IATG 10.10. The equipment to be provided for destruction and the amount of weapons to be destroyed will depend on the findings of the assessment. Outcome/implementation indicators (a) Destruction of identified weapons. (b) Practical know-how on destruction techniques is imparted to national authorities in targeted countries. 4.3.4. Piloting of new technologies Objectives Assess the potential use of new technologies to secure SALW that meet the needs of the region. Description Limited PSSM infrastructure leaves countries extremely vulnerable to diversion of SALW when these are stored in small armouries in remote locations, including in volatile border regions, and during transfer. In the case of robbery, theft or looting that diverts the weapon to a non-State actor, a weapon becomes accessible and available to misuse, if it is not individually secured. New mobile and flexible technologies may offer solutions to effectively secure SALW in instances when the risk of diversion is at the highest. The technology could offer appropriate cost effective solutions for Member States that are lacking a large weapons security infrastructure. Electronics could add a layer of additional security and safety for small arms. A system that secures the individual weapon at the point of collection from a secure armoury, keeps it secured during transport and temporary storage until it reaches its final secure destination, could significantly reduce the risk of diversion of weapons in cases of robbery, theft or looting. Electronic systems locking or deactivating the individual weapon during transfer and temporary storage could use locks with digital, radio-frequency or biometric codes, which would improve PSSM at the most vulnerable points. Digital keys would not be available during transport, as they could be transmitted via other means of communication, such as e-mails or SMS messages, to authorised persons. These protection means would disable unauthorised personnel to use weapons diverted into illegal market as a result of theft, robbery or looting. UNREC will carry out an assessment of the potential of new technologies to secure SALW that meet the needs of the region through consultation with regional organisations and National Commissions on SALW and in cooperation with industry. Experience from neighbouring countries of the subregion on the use of smart technology to secure weapons during the DDR process will also be taken into account, for example the case study of CÃ ´te d'Ivoire. The assessment will also identify facilities and transportation routes in Burkina Faso and Chad where such technology can be piloted. Such conventional weapons and ammunition stockpiling and weapons security technology (including for transport) will be introduced in up to four depots. The findings of the assessment and the pilot activity will be the base for a guidance document outlining a long-term roadmap for the possible use of such new technologies in Africa and will be shared with all States in the Sahel region, with regional and subregional organisations and at international technical conferences and meetings. Outcome/implementation indicators (a) report on the assessment of the use of new technologies, which includes the identification of technologies to be piloted, and of four pilot sites and transportation routes in Burkina Faso and Chad. (b) pilot new technologies in four sites, two in Burkina Faso and two in Chad, and on transportation routes. (c) report on the results of pilot activities. 4.4. Setting national standards in accordance with IATG and ISACS Objectives (a) Improve arms and ammunition management. (b) Provide and validate national SOPs on PSSM that are compliant with international best practice standards, therefore raising security and safety of conventional weapons and ammunition stockpiles. Description Based on the findings of the assessments and consultations (see point 4.2), as well as on the experience gained during the practical assessment and rehabilitation work (see point 4.3), UNREC will support the beneficiary countries to further review and, if need be, develop national manuals, guidelines and SOPs for PSSM (PSSM SOPs) so that they are compliant with ISACS, IATG and regional and subregional legislation. PSSM SOPs will also cover reporting obligations under international instruments. In every country, UNREC will organise validation workshops for the SOPs  one at the senior technical level and one at the senior policy level  before the SOPs are rolled out nationally. The programme for the workshops will include an evaluation component to assess the different activities that would have already taken place in each country. As part of the roll-out procedure, training of trainers workshops introducing the new SOPs will be conducted in every one of the countries concerned by UNREC and by the implementing parties. Outcome/implementation indicators (a) PSSM SOPs are developed for targeted countries. (b) Technical level and senior policy level workshops are carried out in the six target countries. (c) One training of trainers workshops on the SOPs will be conducted in each country, each of up to 35 participants. 4.5. Evaluation and way forward 4.5.1. Regional evaluation Objectives (a) Analyse the impact or potential impact after project implementation. (b) Evaluate all the measures taken under the project; identify good practices, shortcomings and areas of future activities. Description For the duration of the project period, UNREC will conduct regular follow-up visits to the facilities. Those visits will allow it to assess the use and the practice over time, and allow experts to continuously engage with senior personnel. The findings of the national evaluations will be discussed at a regional meeting, with the participation of representatives of the six States of the Sahel region, donors, CASA agencies, the relevant regional organisations (AU, ECOWAS, ECCAS, RECSA), the relevant experts from the Union and its Member States (including from Common Security and Defence Policy missions) and civil society. Areas in which best practices can be exchanged among countries of the Sahel region, including initiatives to improve civilian oversight, will be identified and ways ahead for future cross-border cooperation on PSSM will be outlined. Outcome/implementation indicators (a) Country visits and missions by project staff under other activities include evaluation and monitoring components. (b) Follow-up missions take place every six months. (c) A regional meeting on the outcomes of the project takes place. 4.5.2. Final report Objectives (a) Analyse the impact or potential impact after project implementation and integrating feedback from stakeholders and national authorities. (b) Evaluate all the measures taken under the project; identify good practices, shortcomings and areas of future activities. Description UNREC will prepare a final report, which will include an executive summary, a compilation of the findings of the national and regional workshops, national legislation, administrative procedures and SOPs, as well as the findings of the pilot activity on new technology for weapons and stockpile management. It will also include the model plans and documents for the rehabilitation of armouries and ammunition depots. Outcome/implementation indicators Final report is drafted and disseminated. 5. Duration The total estimated duration of the implementation of the projects will be 36 months. 6. Beneficiaries The direct beneficiaries of the project are the national institutions responsible for SALW control and PSSM in Burkina Faso, Chad, Mali, Mauritania, Niger and Nigeria, such as the Ministries of Defence and of Security, as well as the National Commissions (or Committees) on SALW. Indirect beneficiaries include the civilian population of the six States of the Sahel region, neighbouring States and their population, the AU, African subregional organisations, as well as all States that will benefit from the lessons learned from this project. 7. Implementing entity The activities will be implemented by UNODA through its regional disarmament centre UNREC, in cooperation with: (a) National Focal Points and National Commissions on Small Arms and Light Weapons of Burkina Faso, Chad, Mali, Mauritania, Niger and Nigeria. (b) DPKO/UNMAS, (c) MAG, (d) ISACS Inter-Agency Support Unit, (e) Wilton Park. The ultimate responsibility regarding the implementation of this Action vis-Ã -vis the Commission shall lie with UNODA. 8. Partnerships and synergies During the implementation of the project, UNREC will organise meetings with the EU Delegations and the Member States Embassies located in the six States of the Sahel region and keep them regularly informed about the project's activities in each country. EU Delegations and Member States representatives will be informed in advance of project activities (for example workshops) and invited to participate. UNREC will also consult and cooperate, as appropriate, with the EU Common Security and Defence Policy missions EUCAP Sahel Niger and EUCAP Sahel Mali. In addition, UNREC will coordinate with other partners to avoid duplication of efforts and identify areas of collaboration and complementarity that support the project's objectives. Some of these partners include: AU, African regional organisations (including ECOWAS, ECCAS, RECSA), NATO, UN Country Teams, UNODC, the technical and financial partners engaged in the field of security, international NGOs (including Small Arms Survey, Handicap International, Parliamentary Forum on Small Arms and Light Weapons and Parliamentarians for Global Action), Multinational Small Arms and Ammunition Group (MSAG) and industry. Finally, UNREC and the other implementing partners will consult entities involved in the investigation of diversion and trafficking, among others by means of tracing and tracking of illicit SALW and ammunition in the Sahel region, including experts from UN Panels of Experts monitoring arms embargoes, arms experts attached to UN peace support operations, Small Arms Survey and Conflict Armament Research (iTrace global monitoring mechanism, supported under Decision 2013/698/CFSP). UNREC will also encourage the relevant authorities of the beneficiary countries to make use of the EU-funded INTERPOL Illicit Arms Records and tracing Management System (iARMS). 9. Implementing agency: rationale of the choice UNODA plays a central role in the promotion of disarmament efforts in the area of conventional weapons, such as SALW. It plays a key role in promoting the effective implementation of multilaterally negotiated normative frameworks such as the UN Programme of Action on SALW and of the International Tracing Instrument, at the national, regional and global level. The Union seeks to continue fruitful cooperation with UNODA. UNREC, which is part of UNODA, has a long experience of lending support to Sahel States and civil society in their implementation of international and regional instruments on SALW control, in line with its mandate received from the UN General Assembly to provide, upon request, substantive support for initiatives and other efforts of Member States of the African region towards the realisation of measures of peace, arms limitations and disarmament in the region (Resolution 40/151 G, 16 December 1985). UNREC has already been in talks with the potential beneficiary countries to seek their agreement and has ongoing projects on arms control in three of the targeted countries. It is therefore uniquely placed to implement this Decision. 10 EU Visibility UNREC will take all appropriate measures to publicise the fact that the Action has been funded by the European Union. Such measures will be carried out in accordance with the Communication and Visibility Manual for European Union External Actions laid down and published by the Commission, and any other guidelines agreed between the Commission and the UN. Indicative timeframe Overall duration: 36 months Activity Proposed timeframe 4.1 Wilton Park conference on PSSM in the Sahel January  March 2015 (conference in February 2015) 4.2 Review of legislation and administrative procedures and consultations on PSSM January  December 2015 4.2.1 National consultations on PSSM procedures and for the identification of pilot sites January  September 2015 4.2.2 Regional consultations on PSSM procedures October-December 2015 4.3 PSSM July 2015  June 2017 4.3.1 Assessment of PSSM at national conventional arms depots and SALW and ammunition transportation (assessment will begin in two countries) July 2015  June 2017 4.3.2 Rehabilitation of the sample facilities and marking of SALW July 2015  June 2017 4.3.3 Destruction of surplus ammunition and SALW July 2015  June 2017 4.3.4 Piloting of new technologies January  June 2017 4.4 Setting national standards in accordance with IATG and ISACS January  December 2017 4.5 Evaluation and way forward July  December 2017 4.5.1 Regional evaluation July  December 2017 4.5.2 Final report October  December 2017 (1) Burkina Faso, Mali, Niger and Nigeria are States Parties to the ECOWAS Convention. (2) Chad ratified the Kinshasa Convention on 8 August 2012.